Fourth Court of Appeals
                                       San Antonio, Texas
                                             October 12, 2016

                                           No. 04-16-00625-CR

                                      IN RE Cornell DRUMMER

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Jason Pulliam, Justice

        On September 28, 2016, relator filed a motion for leave to file a petition for writ of
mandamus and a mandamus petition. The court has considered relator’s motion and petition and
is of the opinion that the court lacks jurisdiction over the post-conviction matter. Accordingly,
relator’s motion for leave and mandamus petition are DISMISSED FOR WANT OF
JURISDICTION.


           It is so ORDERED on October 12, 2016.



                                                           _________________________________
                                                           Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of October, 2016.



                                                           ___________________________________
                                                           Keith E. Hottle, Clerk




           1
           This proceeding arises out of Trial Court Cause No. 91-CR-1948A, styled State v. Cornell Drummer, in
the 144th Judicial District Court, Bexar County, Texas, the Honorable Lorina I. Rummel presiding.